Case 1:21-cv-04791-JGK Document 40 Filed 09/10/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SECURITIES AND EXCHANGE COMMISSION,
Z2i-cv-4791 (JGK)
Plaintiff,
ORDER

 

- against -

 

BROWN ET AL., Copy mailed to pro se party(ies)

Defendants. at docket address

 

 

 

 

JOHN G. KOELTL, District Judge:

The copy of the Court’s August 13, 2021 Order (“Order”)
that was mailed to the pro se defendant Ryan Maasen at 10129 8S
Marion Ave, Tulsa, OK 74137 was returned to sender. On September
8, 2021, Chambers mailed another copy of the Order to Maasen at
the address where he was served:

Ryan Maasen

8607 E 98% Place

Tulsa, OK 74133

The Order apprised Maasen that he may seek legal advice and
assistance from the New York Legal Assistance Group. Because
Maasen has not yet received a copy of the Order, his time to
respond to the complaint is extended to October 1, 2021.

Chambers will also mail a copy of this Order to Maasen at
the address where he was served.

SO ORDERED.

Dated: New York, New York C a, SC &
September 10, 2021 ~ Qh 9 ot Dp

John G. Koeltl
batCoa States District Judge

 
